United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-2378
                       ___________________________

        In re: SuperValu, Inc., Customer Data Security Breach Litigation

                            ------------------------------

Melissa Alleruzzo; Heidi Bell; Rifet Bosnjak; John Gross; Kenneth Hanff; David
Holmes; Steve McPeak; Gary Mertz; Katherin Murray; Christopher Nelson; Carol
 Puckett; Alyssa Rocke; Timothy Roldan; Ivanka Soldan; Melissa Thompkins;
                                  Darla Young

                     lllllllllllllllllllll Plaintiffs - Appellants

                                          v.

         SuperValu, Inc.; AB Acquisition, LLC; New Albertsons, Inc.

                     lllllllllllllllllllll Defendants - Appellees

                            ------------------------------

                     Electronic Privacy Information Center

                lllllllllllllllllllllAmicus on Behalf of Appellant(s)
                          ___________________________

                               No. 16-2528
                       ___________________________

        In re: SuperValu, Inc., Customer Data Security Breach Litigation

                            ------------------------------
Melissa Alleruzzo; Heidi Bell; Rifet Bosnjak; John Gross; Kenneth Hanff; David
Holmes; Steve McPeak; Gary Mertz; Katherin Murray; Christopher Nelson; Carol
 Puckett; Alyssa Rocke; Timothy Roldan; Ivanka Soldan; Melissa Thompkins;
                                  Darla Young

                       lllllllllllllllllllll Plaintiffs - Appellees

                                           v.

           SuperValu, Inc.; AB Acquisition, LLC; New Albertsons, Inc.

                     lllllllllllllllllllll Defendants - Appellants
                                      ____________

                    Appeals from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                             Submitted: May 10, 2017
                              Filed: August 30, 2017
                                  ____________

Before SMITH, Chief Judge, COLLOTON and KELLY, Circuit Judges.
                              ____________

KELLY, Circuit Judge.

       In 2014, retail grocery stores owned and operated by defendants SuperValu,
Inc., AB Acquisition, LLC, and New Albertsons, Inc. suffered two cyber attacks in
which their customers’ financial information was allegedly accessed and stolen.
Following the data breaches, customers who shopped at the affected stores brought
several putative class actions, which were subsequently centralized in the United
States District Court for the District of Minnesota by the Judicial Panel on
Multidistrict Litigation. The district court dismissed the plaintiffs’ consolidated
complaint under Federal Rule of Civil Procedure 12(b)(1), concluding that plaintiffs

                                           -2-
failed to allege facts establishing Article III standing. Plaintiffs appealed, and we
affirm in part, reverse in part, and remand for further proceedings.

                                   I. Background

       The following facts, which we accept as true, are drawn from the consolidated
amended complaint and the appended exhibits. See Carlsen v. GameStop, Inc., 833
F.3d 903, 908 (8th Cir. 2016). Plaintiffs are sixteen customers who purchased goods
from defendants’ grocery stores in Missouri, Illinois, Maryland, Pennsylvania,
Delaware, Idaho, and New Jersey using credit or debit cards during the period
between June and September 2014. From June 22, 2014, to July 17, 2014, cyber
criminals accessed the computer network that processes payment card transactions
for 1,045 of defendants’ stores. The hackers installed malicious software on
defendants’ network that allowed them to gain access to the payment card information
of defendants’ customers (hereinafter, Card Information), including their names,
credit or debit card account numbers, expiration dates, card verification value (CVV)
codes, and personal identification numbers (PINs). By harvesting the data on the
network, the hackers stole customers’ Card Information.

       On August 14, 2014, defendants issued a press release notifying customers of
the computer intrusion at their stores. The press release acknowledged that the attack
“may have resulted in the theft” of Card Information, but it had not yet been
determined that “any such cardholder data was in fact stolen,” and, at that point, there
was “no evidence of any misuse of any such data.” Defendants also announced that
they were conducting an on-going investigation into the incident, which might
uncover additional “time frames, locations and/or at-risk data” exposed in the
intrusion.

      On September 29, 2014, defendants announced a second data breach that took
place in late August or early September 2014. The press release stated that an

                                          -3-
intruder installed different malicious software onto the same network. Defendants
acknowledged that the software may have captured Card Information from debit and
credit cards used to purchase goods at their stores but, at the time of the press release,
there had been no determination that such information “was in fact stolen.” Once
again, defendants affirmed that their investigation was ongoing, and that further
information on the scope of the intrusion could be identified in the future. Although
defendants’ release states that the second intrusion was separate from the one
announced on August 14, 2014, plaintiffs dispute this contention in their complaint,
alleging that the two breaches were related and stemmed from the same security
failures.

       According to the complaint, hackers gained access to defendants’ network
because defendants failed to take adequate measures to protect customers’ Card
Information. Defendants used default or easily guessed passwords, failed to lock out
users after several failed login attempts, and did not segregate access to different parts
of the network or use firewalls to protect Card Information. By not implementing
these measures, defendants ran afoul of best practices and industry standards for
merchants who accept customer payments via credit or debit card. Moreover,
defendants were on notice of the risk of consumer data theft because similar security
flaws had been exploited in recent data breaches targeting other national retailers.

       As a result of the breaches, plaintiffs’ Card Information was allegedly stolen,
subjecting plaintiffs “to an imminent and real possibility of identity theft.”
Specifically, plaintiffs contend that the hackers can use their Card Information to
siphon money from their current accounts, make unauthorized credit or debit card
charges, open new accounts, or sell the information to others who intend to commit
fraud. Identity thieves can use the stolen Card Information to commit fraud for an
“extended period of time after” the breach, and the information is often traded on the
cyber black market “for a number of years after the initial theft.” In support of these
allegations, plaintiffs cite a June 2007 United States Government Accountability

                                           -4-
Office (GAO) report on data breaches. See U.S. Gov’t Accountability Off., GAO-07-
737, Personal Information: Data Breaches are Frequent, but Evidence of Resulting
Identity Theft is Limited; However, the Full Extent is Unknown (2007),
http://www.gao.gov/assets/270/262899.pdf.

       Customers allegedly affected by the breaches filed putative class actions in
several district courts. The Judicial Panel on Multidistrict Litigation transferred the
related actions to the United States District Court for the District of Minnesota for
coordinated or consolidated pretrial proceedings. Pursuant to the district court’s
order, plaintiffs filed a consolidated amended complaint on June 26, 2015, with
sixteen named plaintiffs bringing claims on behalf of a putative class of persons
affected by defendants’ data breaches.

       Each of the sixteen plaintiffs shopped at defendants’ affected stores using a
credit or debit card, and their Card Information was allegedly compromised in the
data breaches. After the data breaches were announced, each plaintiff “spent time
determining if [his or her] card was compromised” by reviewing information released
about the breaches and the impacted locations and monitoring account information
to guard against potential fraud. Crucial to the outcome in this appeal, one plaintiff,
David Holmes, used his credit card at a store in Belleville, Illinois1 that was affected
by the data breaches, and alleges his Card Information was compromised as a result
of defendants’ security failures. Shortly after the data breach was announced,
“Holmes noticed a fraudulent charge on his credit card statement and immediately
cancelled his credit card, which took two weeks to replace.”




      1
       Although some of the other named plaintiffs allege the specific dates that they
shopped, plaintiff Holmes does not include the date, but does identify the store name
and location.

                                          -5-
       The complaint states six claims for relief for: (1) violations of state consumer
protection statutes, (2) violations of state data breach notification statutes, (3)
negligence, (4) breach of implied contract, (5) negligence per se, and (6) unjust
enrichment. Defendants moved to dismiss the complaint under Federal Rules of Civil
Procedure 12(b)(1) and 12(b)(6). The district court granted the Rule 12(b)(1) motion
and dismissed the complaint without prejudice, finding that none of the plaintiffs had
alleged an injury-in-fact and thus they did not have standing. The court did not
address defendants’ arguments for dismissal under Rule 12(b)(6).2 Plaintiffs appeal
the district court’s dismissal, and defendants cross-appeal, arguing that the complaint
was alternatively subject to dismissal with prejudice under Rule 12(b)(6).

                                     II. Discussion

       Article III of the Constitution limits the jurisdiction of the federal courts to
cases or controversies. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). A
plaintiff invoking the jurisdiction of the court must demonstrate standing to sue by
showing that she has suffered an injury in fact that is fairly traceable to the
defendant’s conduct and that is likely to be redressed by the relief she seeks. Id. This
case primarily concerns the injury in fact and fairly traceable elements. To establish
an injury in fact, a plaintiff must show that her injury is “‘concrete and particularized’
and ‘actual or imminent, not conjectural or hypothetical.’” Id. at 1548 (quoting Lujan
v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). An injury is fairly traceable if the
plaintiff shows “a causal connection between the injury and the conduct complained
of” that is “not . . . th[e] result [of] the independent action of some third party not


      2
        After the entry of judgment, plaintiffs moved to alter or amend pursuant to
Rule 59(e), attaching, for the first time, declarations from officers of financial
institutions. Because plaintiffs did not appeal the district court’s denial of the Rule
59(e) motion, we do not consider the arguments raised in the motion or the exhibits
attached thereto. See Gannon Int’l, Ltd. v. Blocker, 684 F.3d 785, 793–94 (8th Cir.
2012).

                                           -6-
before the court.” Lujan, 504 U.S. at 560 (alterations in original) (internal quotation
omitted).

      Because this case is at the pleading stage, plaintiffs “must ‘clearly allege facts’
demonstrating” the elements of standing. Spokeo, 136 S. Ct. at 1547 (alteration
omitted) (quoting Warth v. Seldin, 422 U.S. 490, 518 (1975)). Where, as here,
defendants facially attacked plaintiffs’ standing, we review the district court’s
dismissal for lack of standing de novo, accepting the material allegations in the
complaint as true and drawing all inferences in plaintiffs’ favor. See Carlsen, 833
F.3d at 908.

       The requirements for standing do not change in the class action context. See
Spokeo, 136 S. Ct. at 1547 n.6. A putative class action can proceed as long as one
named plaintiff has standing. See Horne v. Flores, 557 U.S. 433, 446 (2009);
Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 264 & n.9 (1977).
“Accordingly, at least one of the [sixteen] named Plaintiffs must have Article III
standing in order to maintain this class action.” In re Horizon Healthcare Servs. Inc.
Data Breach Litig., 846 F.3d 625, 634 (3d Cir. 2017); see O’Shea v. Littleton, 414
U.S. 488, 494 (1974) (“[I]f none of the named plaintiffs purporting to represent a
class establishes the requisite of a case or controversy with the defendants, none may
seek relief on behalf of himself or any other member of the class.”).

       The district court evaluated the standing of all the named plaintiffs collectively.
As relevant here, the court concluded that because the complaint alleged only an
“isolated single instance of an unauthorized charge” suffered by plaintiff Holmes,
there was insufficient evidence of misuse of plaintiffs’ Card Information connected
to defendants’ data breaches to “plausibly suggest[] that the hackers had succeeded
in stealing the data and were willing and able to use it for future theft or fraud.” On
appeal, plaintiffs argue that they have sufficiently alleged an injury in fact because
the theft of their Card Information in the data breaches at defendants’ stores created

                                           -7-
a substantial risk that they will suffer identity theft in the future. In addition, plaintiff
Holmes specifically argues that his allegations of actual misuse of his Card
Information are sufficient to allege a present injury in fact causally connected to
defendants’ careless security practices. Although we conclude that the complaint
does not sufficiently allege a substantial risk of future identity theft, we nonetheless
find that the court has subject matter jurisdiction over this action because plaintiff
Holmes has alleged facts giving rise to standing.

A. Future Injury

       Plaintiffs argue that they have sufficiently alleged an injury in fact because the
theft of their Card Information due to the data breaches at defendants’ stores creates
the risk that they will suffer identity theft in the future. The Supreme Court has
recognized that future injury can be sufficient to establish Article III standing. See
Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013). In future injury cases, the
plaintiff must demonstrate that “the threatened injury is ‘certainly impending,’ or
there is a ‘“substantial risk” that the harm will occur.’” Susan B. Anthony List v.
Driehaus, 134 S. Ct. 2334, 2341 (2014) (quoting Clapper, 568 U.S. at 409, 414 n.5).3
The question here is whether the complaint adequately alleges that plaintiffs face a
“certainly impending” or “substantial risk” of identity theft as a result of the data
breaches purportedly caused by defendants’ deficient security practices.




       3
        Defendants argue that we should apply only the “certainly impending”
formulation of the future injury test. The Supreme Court has at least twice indicated
that both the “certainly impending” and “substantial risk” standards are applicable in
future injury cases, albeit without resolving whether they are distinct, and we are
obligated to follow this precedent. See Driehaus, 134 S. Ct. at 2341, 2345–46;
Clapper, 568 U.S. at 409, 414 n.5; see also Attias v. Carefirst, Inc., — F.3d —, 2017
WL 3254941, at *5 (D.C. Cir. 2017); Beck v. McDonald, 848 F.3d 262, 272, 275 (4th
Cir. 2017).

                                            -8-
       Although we have not had occasion to address this question, several circuits
have applied Clapper to determine whether an increased risk of future identity theft
constitutes an injury in fact. See Attias, 2017 WL 3254941, at *3–7; Whalen v.
Michaels Stores, Inc., No. 16-260 (L), 2017 WL 1556116, at *1–2 (2d Cir. May 2,
2017) (Summ. Order); Beck, 848 F.3d at 273–76; Galaria v. Nationwide Mut. Ins.,
663 F. App’x 384, 387–90 (6th Cir. 2016); Lewert v. P.F. Chang’s China Bistro, Inc.,
819 F.3d 963, 966–69 (7th Cir. 2016); Remijas v. Neiman Marcus Grp., LLC, 794
F.3d 688, 692–93 (7th Cir. 2015). These cases came to differing conclusions on the
question of standing. We need not reconcile this out-of-circuit precedent because the
cases ultimately turned on the substance of the allegations before each court. Thus,
we begin with the facts pleaded by plaintiffs here.

       Defendants argue that plaintiffs have at most alleged only that the intruders
accessed the card data, not that they stole it. We disagree. At several points, the
complaint alleges that the malware the hackers installed on defendants’ network
allowed them to “harvest” plaintiffs’ Card Information, that defendants’ security
practices “allow[ed] and ma[de] possible the theft” of plaintiffs’ Card Information,
and that plaintiffs have actually “suffered theft” of their Card Information. Moreover,
defendants’ own press releases, which are appended to the complaint, acknowledge
that the data breaches “may have resulted in the theft of” Card Information.
Defendants argue that the allegations are conclusory, but “on a motion to dismiss we
presum[e] that general allegations embrace those specific facts that are necessary to
support the claim.” Lujan, 504 U.S. at 561 (alteration in original) (internal quotation
omitted). Drawing all inferences in the plaintiffs’ favor, we are satisfied that the
complaint sufficiently alleges that the hackers stole plaintiffs’ Card Information.

       Plaintiffs, however, ask us to go further and conclude that the complaint has
adequately alleged that their Card Information has been misused. With the exception
of plaintiff Holmes, discussed further below, the named plaintiffs have not alleged
that they have suffered fraudulent charges on their credit or debit cards or that

                                         -9-
fraudulent accounts have been opened in their names. Plaintiffs point to the
allegations that, on information and belief, illicit websites are selling their Card
Information to counterfeiters and fraudsters, and that plaintiffs’ financial institutions
are attempting to mitigate their risk. Not only are these allegations speculative, they
also fail to allege any injury “to the plaintiff[s].” Friends of the Earth, Inc. v. Laidlaw
Envtl. Servs. (TOC), Inc., 528 U.S. 167, 181 (2000); see Spokeo, 136 S. Ct. at 1548
(injury “must affect the plaintiff in a personal and individual way” (quoting Lujan,
504 U.S. at 560 n.1)). Therefore, setting aside Holmes, plaintiffs sufficiently allege
that their Card Information was stolen by hackers as a result of defendants’ security
practices, but not that it was misused.

       Plaintiffs argue that the theft of their Card Information creates a substantial risk
that they will suffer identity theft. According to the GAO report cited in the
complaint, “identity theft” “encompasses many types of criminal activities, including
fraud on existing accounts—such as unauthorized use of a stolen credit card
number—or fraudulent creation of new accounts—such as using stolen data to open
a credit card account in someone else’s name.” U.S. Gov’t Accountability Off.,
supra, at 2. Defendants appear to concede that identity theft constitutes an actual,
concrete, and particularized injury. See Attias, 2017 WL 3254941, at *5 (“Nobody
doubts that identity theft, should it befall one of these plaintiffs, would constitute a
concrete and particularized injury.”). Our task is to determine whether plaintiffs’
allegations plausibly demonstrate that the risk that plaintiffs will suffer future identity
theft is substantial.

       Although others have ruled that a complaint could plausibly plead that the theft
of a plaintiff’s personal or financial information creates a substantial risk that they
will suffer identity theft sufficient to constitute a threatened injury in fact, see, e.g.,
Remijas, 794 F.3d at 692–93, we conclude that plaintiffs have not done so here. As
factual support for the otherwise bare assertion that “[d]ata breaches facilitate identity



                                           -10-
theft,” the complaint relies solely on the 2007 GAO report.4 See generally U.S. Gov’t
Accountability Off., supra. This report fails to support plaintiffs’ contention.

       Initially, we note that the allegedly stolen Card Information does not include
any personally identifying information, such as social security numbers, birth dates,
or driver’s license numbers. As the GAO report points out, compromised credit or
debit card information, like the Card Information here, “generally cannot be used
alone to open unauthorized new accounts.” Id. at 30 (“The type of data compromised
in a breach can effectively determine the potential harm that can result.”). As such,
pursuant to the factual evidence relied on in the complaint, there is little to no risk
that anyone will use the Card Information stolen in these data breaches to open
unauthorized accounts in the plaintiffs’ names, which is “the type of identity theft
generally considered to have a more harmful direct effect on consumers.” Id. We are
left with the risk that plaintiffs’ Card Information could be used to commit credit or
debit card fraud, in which criminals make unauthorized charges to or siphon money
from those existing accounts.

       Ultimately, the findings of the GAO report do not plausibly support the
contention that consumers affected by a data breach face a substantial risk of credit
or debit card fraud. Although the report acknowledges that there are some cases in
which a data breach appears to have resulted in identity theft, it concludes based on
the “available data and information” that “most breaches have not resulted in detected
incidents of identity theft.” Id. at 21. Among other evidence, the report reviews the
24 largest data breaches reported between January 2000 and June 2005, and finds


      4
        The complaint does cite a booklet prepared by the Federal Trade Commission,
but this document only provides steps to take if a person is or suspects she may be a
victim of identity theft. See Fed. Trade Comm’n, Taking Charge: What To Do If
Your Identity Is Stolen (2013), https://publications.usa.gov/USAPubs.php?PubID=
3326. This document has no bearing on the risk of identity theft following a data
breach.

                                         -11-
only four were known to have resulted in some form of identity theft, and only three
of those were believed to be incidents of account fraud. Id. at 24–25. Because the
report finds that data breaches are unlikely to result in account fraud, it does not
support the allegation that defendants’ data breaches create a substantial risk that
plaintiffs will suffer credit or debit card fraud. See Beck, 848 F.3d at 276.

       The 2007 report found that “[c]omprehensive information on the outcomes of
data breaches is not available,” U.S. Gov’t Accountability Off., supra at 21, and the
“extent to which data breaches result in identity theft is not well known,” id. at 5. It
is possible that some years later there may be more detailed factual support for
plaintiffs’ allegations of future injury. But such support is absent from the complaint
here, and a mere possibility is not enough for standing.5 See Clapper, 568 U.S. at 409
(“‘[A]llegations of possible future injury’ are not sufficient.” (quoting Whitmore v.
Arkansas, 495 U.S. 149, 158 (1990))); Braitberg v. Charter Commc’ns, Inc., 836 F.3d
925, 930 (8th Cir. 2016) (“[A] speculative or hypothetical risk is insufficient.”).

        Plaintiffs also argue that the costs they incurred to mitigate their risk of identity
theft, including time they spent reviewing information about the breach and
monitoring their account information, constitute an injury in fact for purposes of
standing. Because plaintiffs have not alleged a substantial risk of future identity
theft, the time they spent protecting themselves against this speculative threat cannot
create an injury. See Clapper, 133 S. Ct. at 1151 (plaintiffs “cannot manufacture
standing merely by inflicting harm on themselves based on their fears of hypothetical



       5
        We recognize there may be other means—aside from relying on reports and
studies—to allege a substantial risk of future injury, and we do not comment on the
sufficiency of such potential methods here. We also do not address any of the
independent forms of injury discussed by the district court, including the argument
that the invasion of privacy suffered by the plaintiffs constitutes an injury in fact,
because the plaintiffs do not press them on appeal.
                                            -12-
future harm that is not certainly impending”); Beck, 848 F.3d at 276–77 (“[S]elf-
imposed harms cannot confer standing.”).6

      Accordingly, we conclude that the complaint has not sufficiently alleged a
substantial risk of identity theft, and plaintiffs’ allegations of future injury do not
support standing in this case.

B. Present Injury

       Although the complaint’s allegations of future injury are insufficient, plaintiff
Holmes alleges a present injury in fact to support his standing. He alleges that he
suffered a fraudulent charge on the credit card he previously used to make a purchase
at one of defendants’ stores affected by the data breaches. This misuse of Holmes’
Card Information is credit card fraud and thus a form of identity theft. As previously
noted, defendants do not contest that identity theft constitutes an actual, concrete, and
particularized injury. See Attias, 2017 WL 3254941, at *5. Instead of attacking the
nature of Holmes’ injury, defendants challenge the sufficiency of his allegations.

      First, defendants argue that Holmes’ theory of actual injury “is not properly
before the Court because it is not alleged in the Complaint.” Contrary to defendants’
contention, “it is unnecessary to set out a legal theory for the plaintiff’s claim for

      6
        Plaintiffs also cursorily argue that because they have alleged in claim four that
defendants breached an implied contract to “take reasonable measures to protect”
plaintiffs’ Card Information, the complaint adequately alleges standing. We have
held, in the context of an express contract, that “a plaintiff who has produced facts
indicating it was a party to a breached contract has a judicially cognizable interest for
standing purposes, regardless of the merits of the breach alleged.” Carlsen, 833 F.3d
at 909 (internal quotation omitted). Even if such analysis applies to an implied
contract—a question we need not decide here—the complaint does not sufficiently
allege that plaintiffs were party to such a contract. Therefore, the breach of implied
contract claim does not supply plaintiffs with Article III standing.
                                          -13-
relief” in a pleading. Johnson v. City of Shelby, 135 S. Ct. 346, 347 (2014) (internal
quotation omitted). So long as the facts alleged in the complaint demonstrate
Holmes’ actual injury, plaintiffs have met their burden at the pleading stage. Cf.
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 849 (8th Cir. 2014) (“[I]t is
the facts alleged in a complaint, and not the legal theories, that state a claim.”).

        Second, defendants argue that Holmes has not sufficiently alleged that his
injury is fairly traceable to defendants’ data breaches for essentially two reasons.
Initially, defendants contend that Holmes must allege that his particular “fraudulent
charge occurred because of” defendants’ data breaches. By focusing narrowly on the
allegations specific to Holmes, defendants ignore the allegations in the complaint that
apply to all plaintiffs. These latter allegations state a “causal connection,” Bennett
v. Spear, 520 U.S. 154, 167 (1997), between the deficiencies in defendants’ security
system and the theft and misuse of customers’ Card Information: Defendants failed
to secure customer Card Information on their network; their network was
subsequently hacked; customer Card Information was stolen by the hackers; and
Holmes became the victim of identity theft after the data breaches. At this stage of
the litigation, “we presum[e] that [these] general allegations embrace those specific
facts that are necessary to support” a link between Holmes’ fraudulent charge and the
data breaches. Id. at 168 (first alteration in original) (quoting Lujan, 504 U.S. at 561).
We thus find Holmes has met his burden, “which is relatively modest at this stage of
the litigation,” of alleging that his fraudulent charge is fairly traceable to the
defendants’ breaches. Id. at 171; see Resnick v. AvMed, Inc., 693 F.3d 1317, 1324
(11th Cir. 2012) (concluding that actual identity fraud following the theft of laptops
containing plaintiffs’ personal information was fairly traceable to defendant’s
failures).

      In addition, defendants argue that the fairly traceable element is not satisfied
because without evidence of widespread misuse, the complaint does not support the
inference that these data breaches caused Holmes’ fraudulent charge. Defendants rely

                                          -14-
on the district court’s “common sense” conclusion that due to the frequency of credit
card fraud, one would expect that in a group of sixteen named plaintiffs and
thousands of potential class members who used a credit or debit card at defendants’
affected stores, there would be more than one instance of a fraudulent charge. After
finding that evidence of misuse was required to establish standing, the district court
concluded that “the single isolated instance of an unauthorized charge [suffered by
Holmes] is not indicative of data misuse that is fairly traceable to the Data Breach.”

       Even if evidence of misuse following a data breach is necessary for a plaintiff
to establish standing—a conclusion we need not definitively reach today—we
conclude that the district court erred in holding that Holmes’ standing was dependent
on the standing of other named plaintiffs and unnamed class members. Each
plaintiff’s standing must be assessed individually. See Red River Freethinkers v. City
of Fargo, 679 F.3d 1015, 1023 (8th Cir. 2012) (standing requires examination of
“whether the particular plaintiff is entitled to an adjudication of the particular claims
asserted” (quoting Allen v. Wright, 468 U.S. 737, 752 (1984))); Jones v. Gale, 470
F.3d 1261, 1265 (8th Cir. 2006) (“[W]here one plaintiff establishes standing to sue,
the standing of other plaintiffs is immaterial to jurisdiction.” (internal quotation
omitted)). At a later stage of the litigation, defendants are free to litigate whether the
data breach caused Holmes’ fraudulent charge, but “this debate has no bearing on
standing to sue.” Remijas, 794 F.3d at 696; see Lexmark Int’l, Inc. v. Static Control
Components, Inc., 134 S. Ct. 1377, 1391 n.6 (2014) (“Proximate causation is not a
requirement of Article III standing.”).

       Holmes’ allegations of misuse of his Card Information were sufficient to
demonstrate that he had standing; that is all that is required for the court to have
subject matter jurisdiction over this action. See 2 William B. Rubenstein, Newberg
on Class Actions § 2:1 (5th ed. 2012) (“Once threshold individual standing by the
class representative is met, a proper party to raise a particular issue is before the
court; there is no further, separate ‘class action standing’ requirement.”); cf. Spokeo,

                                          -15-
136 S. Ct. at 1547 n.6 (“[N]amed plaintiffs who represent a class must allege and
show that they personally have been injured, not that injury has been suffered by
other, unidentified members of the class to which they belong.” (internal quotation
omitted)).

       Finally, defendants point to several purported deficiencies in Holmes’
allegations, arguing that he failed to allege the date he shopped at the affected Illinois
store, the amount of the charge, or that the charge was unreimbursed. While such
omissions could be fatal to the complaint under the “higher hurdles” of Rules 8(a) and
12(b)(6)—a contention that we do not opine on here—standing under Article III
presents only a “threshold inquiry,” Brown v. Medtronic, Inc., 628 F.3d 451, 459 (8th
Cir. 2010), requiring “general allegations” of injury, causation, and redressability,
Lujan, 504 U.S. at 561. We conclude that these attacks on the sufficiency of Holmes’
allegations are more properly directed at whether the complaint states a claim, not
whether Holmes has alleged standing. See Miller v. Redwood Toxicology Lab., Inc.,
688 F.3d 928, 936 (8th Cir. 2012) (“The issue . . . of whether Miller’s allegations are
sufficient to state a cause of action under Rule 12(b)(6) presents a different and
distinct matter” from Article III standing).

      Although defendants do not challenge the final element of standing, we find
that Holmes’ injury is “likely to be redressed by a favorable judicial decision.”
Spokeo, 136 S. Ct. at 1547. To the extent Holmes can show that the fraudulent
charge was unreimbursed, such financial harm would be compensable in this action.
See Remijas, 794 F.3d at 696–97; see also Warth, 422 U.S. at 500 (“[S]tanding in no
way depends on the merits of the plaintiff’s” claim).

       Because the complaint contains sufficient allegations to demonstrate that
Holmes suffered an injury in fact, fairly traceable to defendants’ security practices,
and likely to be redressed by a favorable judgment, Holmes has standing under
Article III’s case or controversy requirement. See Lewert, 819 F.3d at 967 (named

                                          -16-
plaintiff who “asserts that he already has experienced fraudulent charges” and “has
spent time and effort resolving them” has “alleged sufficient facts to support standing
based on [his] present injuries”); Resnick, 693 F.3d at 1323 (“[A] party claiming
actual identity theft resulting from a data breach has standing to bring suit.”). Since
one named plaintiff has standing to bring suit, the district court erred in dismissing
the action for lack of subject matter jurisdiction.7

                                   III. Conclusion

       For the foregoing reasons, we reverse the district court’s dismissal of plaintiff
Holmes for lack of Article III standing, affirm the dismissal as to the remaining
plaintiffs, and remand for further proceedings consistent with this order.
                       ______________________________




      7
        In their cross appeal, Defendants urge us, in the alternative, to hold that the
complaint fails to state a claim for which relief can be granted. See Fed. R. Civ. P.
12(b)(6). The district court did not reach the arguments defendants raised in their
Rule 12(b)(6) motion. We decline to consider them for the first time on appeal and
remand for consideration by the district court in the first instance. See ABF Freight
Sys., Inc. v. Int’l Bhd. of Teamsters, 645 F.3d 954, 965 (8th Cir. 2011).
                                         -17-